Title: To George Washington from Hayenga, 30 September 1783
From: Hayenga
To: Washington, George


                  
                     
                  Gnädiger Herr! Curaçao d: 30î Sept: 1783.
                  Jetzo habe die Ehre Ir Excellenz meinen geringen Persohn den Nahmen nach, Bekandt zu machen;  mir, dasβSie es nicht mit gleichgültigen Augen werde ansehen. bEin liegenden brief habe ich von Ir hoch: v: Bricsen aus der stadt Aurich (im fürstenthum Ostfriesland)  erhalten, welche mir ersucht hat, selbiger an Ir Excellenz besorgern zu lassen.
                  Nach mich in dero gewogenheit unterthänig habe recommandirt; so habe die Ehre mich zu nennen Ir Excellenz unterthänigster Diener
                  
                     Haijenga
                     
                  
               